Case 1:15-cv-00049-WMS-HKS Document 106-13 Filed 08/20/19 Page 1 of 3




   EXHIBIT K
Case 1:15-cv-00049-WMS-HKS Document 106-13 Filed 08/20/19 Page 2 of 3


                                                         KEEGAN ROBERTS



       UNITED STATES DISTRICT COURT
       WESTERN DISTRICT OF NEW YORK




       DARCY M. BLACK,


                                       Plaintiff,

             -vs-




       BUFFALO MEAT SERVICE, INC., doing business
       as BOULEVARD BLACK ANGUS, also known as
       BLACK ANGUS MEATS, also known as
       BLACK ANGUS MEATS & SEAFOOD,
       ROBERT SEIBERT,
       DIANE SEIBERT,
       KEEGAN ROBERTS,


                                       Defendants.

                                       Examination Before Trial of

       KEEGAN ROBERTS, Defendant, taken pursuant to the Federal

       Rules of Civil Procedure, in the law offices of GRECO

       TRAPP, PLLC, 1700 Rand Building, 14 Lafayette Square,

       Buffalo, New York, taken on January 12, 2018, commencing at

       9:31 A.M., before MARY ANN MORETTA, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 106-13 Filed 08/20/19 Page 3 of 3



                                                                        194




  1        i nto the paper towel dispenser?

  2   A.   No.

  3   Q.   Why not?

  4   A.   Because I was interested in finding out why he

  5        w ould call her kids niggers.

  6   Q.   Well, did    you ask her if he was speaking directly

  7        to her or to others -- her and others?

  8   A.   No, because she told me that he called her kids

  9        n iggers.

 10   Q.   Had    you ever used anyone -- ever heard anyone use

 11        t he term nigger at Black Angus Meat?

 12   A.   No.

 13   Q.   Have you ever heard anyone use the term pigs at

 14        Black Angus Meat?

 15   A.   No.

 16   Q.   Did    you ever hear anyone use the term niggerima?

 17   A.   Yes.    I watched The Hateful Eight the other day.

 18   Q.   Other than a movie?

 19   A.   I'm sure I've been to a sporting event and

20         s omebody said something stupid somewhere.

21    Q.   In the normal course of your life, have             you heard

22         a nyone use the term nigger?

23    MR. OPPENHEIMER:       You used it a lot.




                            Sue Ann Simonin Court Reporting
